WIGGINTON, Judge.
This is a companion case to that of Neal, also known as Marvel N. Hoffman, Appellant v. State of Florida ex rel. Neal and Zenia Neal, his wife, Appellees, Case No. C-314, 135 So.2d 891, in which an opinion has been this date filed. The issues and facts in both cases are identical except the name, age and sex of the child involved in each case is different. For the reasons set forth in the opinion written in the companion case, the judgment from which this appeal is taken is reversed and the cause remanded for further consideration and proceedings in accordance with the views expressed in the opinion rendered in the companion case above mentioned.
Reversed.
CARROLL, DONALD, K., C. J., concurs.
STURGIS, J., dissents.